In re: Jack N. Lee and Care Services, Inc. applying for writs of certiorari, prohibition and mandamus. Orleans Parish.
Granted. The injunction prohibiting defendant from laying a sewer line on his property, with access to defendant’s property to accomplish the work, is annulled and set aside. However, the injunction is maintained in effect insofar as it prohibits defendant from dumping, draining or permitting raw sewerage from the premises at 838-42 Esplanade Ave. unto plaintiff’s premises at 1320 Dauphine St. A mandatory injunction is granted to plaintiff requiring defendant to accomplish the work of laying the sewer pipe within five working days insofar as the use of defendant’s property is concerned. Plaintiff’s right to claim damages for the invasion of his property and possessory rights as in case of trespass are reserved.